DETAILED ACTION
Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 24, 2019 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Samantha Page (Reg. No. 72,788) on May 26, 2021.
Title has been amended as follows: delete the title and insert --- FUNCTIONAL PHENYLENE ETHER OLIGOMER, CURABLE AND THERMOSET COMPOSITIONS PREPARED THEREFROM---.

Allowable Subject Matter
Claims 1-15 are allowed.

The present claims are allowable over the closest references: Yeager et al. (U.S. Patent Application Publication 2001/0053820 A1), Kawabe et al. (U.S. Patent Application Publication 2007/0129502 A1 or U.S. Patent 7,595,362), Delsman et al. (U.S. Patent Application Publication 2008/0071036 A1), Yates et al. (U.S. Patent 5,115,043), and Kamalakaran et al. (U.S. Patent Application Publication 2011/0152471 A1 or U.S. Patent 8,309,655).
Yeager discloses a thermoset composition, comprising: a capped poly(arylene ether); an alkenyl aromatic monomer; and an acryloyl monomer, wherein the capped poly(arylene ether) has the structure 
Q(J--K)y
wherein Q is the residuum of a monohydric, dihydric, or polyhydric phenol; y is 1 to 100; J comprises recurring units having the structure 

    PNG
    media_image1.png
    292
    463
    media_image1.png
    Greyscale


1-R4 are each independently selected from the group consisting of hydrogen, halogen, primary or secondary C1-C12 alkyl, C2-C12.alkenyl, C2-C12 alkynyl, C1-C12 aminoalkyl, C1-C12 hydroxyalkyl, phenyl, C1-C12 haloalkyl, C1-C12 hydrocarbonoxy, and C2-C12 halohydrocarbonoxy wherein at least two carbon atoms separate the halogen and oxygen atoms; m is 1 to about 200; and K is a capping group selected from the group consisting of 

    PNG
    media_image2.png
    456
    507
    media_image2.png
    Greyscale

wherein R5 is C1-C12 alkyl; R6-R8 are each independently selected from the group consisting of hydrogen, C1-C12 alkyl, C2-C12 alkenyl, C6-C18 aryl, C7-C18 alkyl-substituted aryl, C7-C18 aryl-substituted alkyl, C2-C12 alkoxycarbonyl, C7-C18  aryloxycarbonyl, C8-C18 alkyl-substituted aryloxycarbonyl, C8-C18 aryl-substituted alkoxycarbonyl, nitrile, formyl, carboxylate, imidate, and thiocarboxylate; R9-R13 are each independently 1-C12 alkyl, hydroxy, and amino; and wherein Y is a divalent group selected from the group consisting of 

    PNG
    media_image3.png
    401
    692
    media_image3.png
    Greyscale
wherein R14 and R15 are each independently selected from the group consisting of hydrogen and C1-C12 alkyl (claims 1-2).
Kawabe discloses a curable resin composition comprising: a component (A) which is a polyphenylene ether oligomer having a number average molecular weight Mn of 700 to 4,000, having a vinyl group on each terminal, and represented by the formula (1):

    PNG
    media_image4.png
    119
    638
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    554
    675
    media_image5.png
    Greyscale

wherein: A represents a single bond or a linear, branched, or cyclic hydrocarbon group having 20 or less carbon atoms; R1, R2, R7, R8, R9, and R10 each independently represent a halogen atom, an alkyl group having 6 or less carbon atoms, or a phenyl 3, R4, R5, R6, R11, and R12 each independently represent a hydrogen atom, a halogen atom, an alkyl group having 6 or less carbon atoms, or a phenyl group; and 
a component (B) which is a solvent-soluble polyfunctional vinyl aromatic copolymer having structural units derived from monomers each formed of a divinyl aromatic compound (a) and an ethylvinyl aromatic compound (b), having a repeating unit derived from the divinyl aromatic compound (a) of 20 mol % or more, having a mole fraction of structural units having a vinyl group derived from the divinyl aromatic compound (a) and represented by the following formulae (a1) and (a2):

    PNG
    media_image6.png
    402
    661
    media_image6.png
    Greyscale

wherein: R13 represents an aromatic hydrocarbon group having 6 to 30 carbon atoms; and R14 represents an aromatic hydrocarbon group having 6 to 30 carbon atoms, the mole fraction satisfying the expression (a1)/[(a1)+(a2)]≥0.5, having a number average molecular weight (Mn) measured through gel permeation chromatography (GPC) of 600 to 30,000 calculated by standard polystyrene samples with narrow 
a mixing amount of the component (A) is 20 to 98 wt % with respect to a total amount of the component (A) and the component (B) (claim 1).
	Yates discloses a method of preparing a substituted hlorotriazine-capped polyphenylene ether composition comprising polymer molecules having end groups of the formula 

    PNG
    media_image7.png
    233
    451
    media_image7.png
    Greyscale

comprising sequential steps of: 
(a) contacting under reactive conditions at least one polyphenylene ether with an aqueous basic reagent; and 
(b) contacting under reactive conditions a composition resulting from step (a) with substituted chlorotriazine of the formula

    PNG
    media_image8.png
    259
    328
    media_image8.png
    Greyscale

wherein each Q1 is independently halogen, primary or secondary lower alkyl, phenyl, haloalkyl, aminoalkyl, hydrocarbonoxy, or halohydrocarbonoxy wherein at least two carbon atoms separate the halogen and oxygen atoms;
each Q2 is independently hydrogen, halogen, primary or secondary lower alkyl, phenyl, haloalkyl, hydrocarbonoxy or halohydrocarbonoxy as defined for Q1;
X1 and X2 are independently a substituted or unsubstituted oxyalkyl, alkyl-substituted oxyaryl, or an oxyaryl group,
wherein the polyphenylene ether is poly(2,6-dimethyl-1,4-phenylene ether) (claims 1-5).
	Delsman discloses a cured composition, comprising a reaction product obtained on curing a curable composition comprising: 
an epoxy resin; 
a bifunctional poly(arylene ether) having an intrinsic viscosity of about 0.03 to about 0.2 deciliter per gram, measured in chloroform at 250C.; and 
an amount of a curing promoter effective to cure the epoxy resin; 
wherein the cured composition exhibits an unnotched Izod impact strength at least 5% greater than that of a corresponding composition with a monofunctional 0C according to ASTM D4812, wherein the bifunctional poly(arylene ether) has the structure

    PNG
    media_image9.png
    309
    682
    media_image9.png
    Greyscale

wherein each occurrence of Q1 and Q2 is independently hydrogen, halogen, unsubstituted or substituted C1-C12 hydrocarbyl with the proviso that the hydrocarbyl group is not tertiary hydrocarbyl, C1-C12 hydrocarbylthio, C1-C12  hydrocarbyloxy, or C2-C12 halohydrocarbyloxy wherein at least two carbon atoms separate the halogen and oxygen atoms; each occurrence of x is independently 1 to about 100; and L has the structure

    PNG
    media_image10.png
    277
    673
    media_image10.png
    Greyscale

wherein each occurrence of R1 and R2 is independently hydrogen, halogen, unsubstituted or substituted C1-C12 hydrocarbyl with the proviso that the hydrocarbyl group is not tertiary hydrocarbyl, C1-C12 hydrocarbylthio, C1-C12 hydrocarbyloxy, or C2-C12 halohydrocarbyloxy wherein at least two carbon atoms separate the halogen and oxygen atoms; z is 0 or 1; and Y has a structure selected from the group consisting of

    PNG
    media_image11.png
    304
    712
    media_image11.png
    Greyscale

wherein each occurrence of R3 is independently selected from the group consisting of hydrogen and C1-C12 hydrocarbyl, and each occurrence of R4 and R5 is independently selected from the group consisting of hydrogen, C1-C12 hydrocarbyl, and C1-C6  4 and R5 collectively form a C4-C12 alkylene group (claims 1-10).
	Yates discloses a method of preparing a substituted hlorotriazine-capped polyphenylene ether composition comprising polymer molecules having end groups of the formula 

    PNG
    media_image12.png
    284
    527
    media_image12.png
    Greyscale

comprising sequential steps of: 
(a) contacting under reactive conditions at least one polyphenylene ether with an aqueous basic reagent; and 
(b) contacting under reactive conditions a composition resulting from step (a) with substituted chlorotriazine of the formula

    PNG
    media_image13.png
    285
    532
    media_image13.png
    Greyscale

wherein each Q1 is independently halogen, primary or secondary lower alkyl, phenyl, haloalkyl, aminoalkyl, hydrocarbonoxy, or halohydrocarbonoxy wherein at least two carbon atoms separate the halogen and oxygen atoms;
each Q2 is independently hydrogen, halogen, primary or secondary lower alkyl, phenyl, haloalkyl, hydrocarbonoxy or halohydrocarbonoxy as defined for Q1;
X1 and X2 are independently a substituted or unsubstituted oxyalkyl, alkyl-substituted oxyaryl, or an oxyaryl group, and wherein X1 is oxyethyldiethyl phosphate, oxyethyl di-n-butyl phosphate, 4- oxymethyl-2-methoxy-2-methyl-1,3-dioxolane or 

    PNG
    media_image14.png
    134
    288
    media_image14.png
    Greyscale

wherein R is an oxy substituted divalent aliphatic, alicyclic, heterocyclic or substituted or unsubstituted aromatic hydrocarbon radical (claims 1-3).
	

	
    PNG
    media_image15.png
    314
    725
    media_image15.png
    Greyscale

	wherein x and y are each independently 0 to about 100, provided that the sum of x and y is at least 2; each occurrence of Q1 is independent selected from the group consisting of halogen, C1-C12 hydrocarbylthio, C1-C12 hydrocarbyloxy, C2-C12  halohydrocarbyloxy wherein at least two carbon atoms separate the halogen and oxygen atoms, and unsubstituted or substituted C1-C12 hydrocarbyl provided that the hydrocarbyl group is not tertiary hydrocarbyl; each occurrence of Q2 is independently selected from the group consisting of hydrogen, halogen, C1-C12 hydrocarbylthio, C1-C12  hydrocarbyloxy, C2-C12 halohydrocarbyloxy wherein at least two carbon atoms separate the halogen and oxygen atoms, and unsubstituted or substituted C1-C12  hydrocarbyl provided that the hydrocarbyl group is not tertiary hydrocarbyl; and L has the structure



    PNG
    media_image16.png
    304
    730
    media_image16.png
    Greyscale

wherein each occurrence of R1 and R2 is independently selected from the group consisting of hydrogen, halogen, C1-C12 hydrocarbylthio, C1-C12 hydrocarbyloxy, C2-C12 halohydrocarbyloxy wherein at least two carbon atoms separate the halogen and oxygen atoms, and unsubstituted or substituted C1-C12 hydrocarbyl provided that the hydrocarbyl group is not tertiary hydrocarbyl; z is 0 or 1; and Y has a structure selected from the group consisting of 

    PNG
    media_image17.png
    572
    755
    media_image17.png
    Greyscale
wherein each occurrence of R3-R6 is independently hydrogen or C1-C12 hydrocarbyl (claims 1-3).
	However Yeager et al., Kawabe et al., Delsman et al., Yates et al, and Kamalakaran et al. do not disclose or fairly suggest the claimed functional phenylene ether oligomer of the structure

    PNG
    media_image18.png
    218
    680
    media_image18.png
    Greyscale

wherein
Q1 and Q2 are each independently halogen, unsubstituted or substituted C1-C12 primary or secondary hydrocarbyl, C1-C12 hydrocarbylthio, C1-C12 hydrocarbyloxy, or C2-12 halohydrocarbyloxy wherein at least two carbon atoms separate the halogen and oxygen atoms;
Q3 and Q4 are each independently hydrogen, halogen, unsubstituted or substituted C1-C12 primary or secondary hydrocarbyl, C1-C12 hydrocarbylthio, C1-C12  hydrocarbyloxy, or C2-C12 halohydrocarbyloxy wherein at least two carbon atoms separate the halogen and oxygen atoms;
Q5, Q6 and Q7 are each independently halogen, unsubstituted or substituted C1-C12 primary or secondary hydrocarbyl, C1-C12 hydrocarbylthio, C1-C12 hydrocarbyloxy, or C2-C12 halohydrocarbyloxy wherein at least two carbon atoms separate the halogen and oxygen atoms, preferably wherein Q5, Q6 and Q7 are each methyl;
x and y are each independently 0-30, provided that the sum of x and y is at least 2; and R is independently at each occurrence a group containing unsaturation, an epoxy, a benzoxazine, an isocyanate, a cyanate ester, a melamine, a cyanophenyl, a 
6.	As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Yeager et al., Kawabe et al., Delsman et al., Yates et al, and Kamalakaran et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
7.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reason for Allowance”.	 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

								
/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762